Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
5.	The drawings are objected to because numeral blocks of the drawings such as blocks 11-15 of Figure 1, to name a few, must be labeled to unambiguously and  speedily read and understand the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3, 7 and  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Such (US 8,315,682) in view of Koptenko (US 2018/0003819).
8.	With regard to claim 1 Such et al. disclose in Figure 3 a sensor (10), an amplifier (40), a multiple parallel sample and hold circuits (42), an analog to digital converter (44) connected to the output of the sample and hold circuit. Such discloses essential features of the claimed invention except: 
With regard to claim 1, an adder that adds the output of the sample and hold circuit and the analog to digital converter is connected to the output of the adder;  Koptenko discloses in Figure 10 a plurality of sample and hold cells that comprises a plurality of capacitors to hold the sampled signals and an adder (136) whose output is electrically connected to an analog to digital converter; the sample and hold cells comprise a plurality of switches which can be made of transistors (see para 44) (see Figs. 4A-D and 5); the switches and capacitors that are configured to hold and retain the amplified signals to be later processed; 

Therefore, it would have been obvious to one having ordinary skilled in the art to have applied the teachings of Koptenko in the converter of Such by adding the output of the holding portion of the sample and hold circuit for the benefit to accurately generate sampled digital data without heavy burden on the analog to digital converter circuit
Koptenko discloses an interface (control circuit) which is configured to switch in a first control period to sample the signals and in a second period to control the analog to digital converter (see para 69); the first control period (240Ms/s) is longer than the second control period (60Ms/s). 
With regard to claim 11 Such and Koptenko (US 2018/0003819) fail to teach a back gate transistor. It is well known that back gate electrodes are routinely added to transistor circuit based on transistors structure and characteristics to, among other functions, increase the current flow when the transistor is on so critical in memory converter. 
9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Such (8,315,682) and Koptenpo as applied to claim 1 above, and further in view of Onoya (US 2017/0235325). 
With regard to claim 8 Suh and Koptenko fails to teach the source or a drain of the transistor is coupled to the amplifier circuit and to one electrode of the capacitor. Onoya disclose in Figure 1, a semiconductor device that comprises a sample and hold circuit .  
Allowable Subject Matter
10.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845